t c memo united_states tax_court paul graffia et al petitioners v commissioner of internal revenue respondent docket nos filed date ps organized pcsc an s_corporation in which p-m and p-d had ownership interests ps pcsc and a friendly third party executed and exchanged and later canceled reciprocal promissory notes p-m and p-d deducted substantial flow-through losses from pcsc’s activities r disallowed ps’ flow-through deductions in addition r disallowed nol deductions and other deductions not related to pcsc determined that p-d and p-a had unreported income and determined that ps are liable for accuracy-related_penalties cases of the following petitioners are consolidated herewith marilynne graffia docket nos and and david m and amy l graffia docket nos and held p-m and p-d are not entitled to deduct pcsc’s losses because ps did not substantiate those losses p-m and p-d did not have sufficient basis in pcsc’s stock to support deductions since p-m’s and p-d’s alleged basis in pcsc’s stock resulted from a series of paper transactions that largely canceled out one another and did not reflect economic outlays and p-d did not materially participate in pcsc held further ps did not substantiate their entitlement to any other deductions p-d and p-a failed to report capital_gain income and ps are all liable for accuracy-related_penalties paul w graffia for himself marilynne graffia for herself david m and amy l graffia for themselves mariann s carbone and justin d scheid for respondent contents findings_of_fact petitioners i tenant improvement program ii pcsc iii pcsc’s attempts to exploit the tenant improvement program iv royalty agreements v vi paul’s promissory note to thomas olson vii the million-dollar notes viii pcsc’s facilitation agreement with olson contractors pcsc’s expenses and returns ix a royalty fee payments marilynne graffia’s royalty fee contributions setoff of the paul graffia note assignment agreement b credit card payments x petitioners’ tax returns xi notices of deficiency and petitions opinion i evidentiary principles a b c burden_of_proof lack of records lack of testimony by david and marilynne lack of counsel expectation of the commissioner’s calling the witnesses ii disregarding fictitious arrangements iii royalty fee income a b actual receipt constructive receipt iv pass-through of pcsc losses a b pcsc’s trade_or_business deductions underlying pcsc’s losses pcsc’s royalty expenses credit card expenditures c d shareholders’ material_participation shareholders’ basis v nol_carryover deductions vi paul’s schedule c expenses vii unreported income viii accuracy-related_penalties a b c substantial_understatement negligence defenses memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs determined deficiencies in petitioners’ federal_income_tax and penalties as follows petitioners david and amy graffia marilynne graffia paul graffia year deficiency sec_6662 penalty dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pursuant to sec_6213 david and amy graffia marilynne graffia and paul graffia have petitioned the court for redetermination of those deficiencies for the years in issue marilynne and david had complete ownership of preferred capital service corp pcsc an s_corporation to which several of the issues in these cases relate central to this case is a circular and essentially fictitious arrangement of obligations--involving pcsc petitioners and a business acquaintance of theirs--that largely canceled each other out the specific issues for decision are whether marilynne or paul actually or constructively received royalty income from pcsc we hold that they did not whether paul’s gross_income for or includes any amount associated with pcsc’s alleged cancellation of paul’s promissory note for dollar_figure we hold that it does not whether marilynne and david and amy are entitled to deduct for unless otherwise indicated all citations of sections refer to the internal_revenue_code u s c in effect for the tax years in issue and all citations of rules refer to the tax_court rules_of_practice and procedure there are other computational adjustments set forth in the notices of deficiency issued to paul and to david and amy resolution of those adjustments will follow automatically from the court’s determinations with regard to the issues resolved in this opinion or any amount_of_deductions attributable to pcsc we hold that they are not because they failed to substantiate any deductions for pcsc they failed to show that they had any basis in pcsc and david and amy did not materially participate in pcsc during the years in issue whether marilynne or paul established that either of them was entitled to net_operating_loss nol_carryover deductions for taxable_year or we hold that neither has whether paul is entitled to any of the deductions and offsets that he claimed on his schedule c profit or loss from business for taxable_year we hold that he is not whether david and amy failed to report dollar_figure of taxable_income associated with the sale of stocks or bonds for tax_year we hold that they did and whether petitioners are liable for the accuracy-related_penalties determined against them we hold that they are findings_of_fact trial of these cases was held in chicago illinois some of the facts in these cases were stipulated and are so found at the time they filed their petitions petitioners lived in illinois i petitioners paul and marilynne graffia are married and for the years in issue they filed separate federal_income_tax returns david graffia is paul and marilynne’s son for the years in issue david and his wife amy filed joint federal_income_tax returns paul prepared his and marilynne’s tax returns for the years in issue although paul has extensive experience in accounting he is not registered or licensed as a certified_public_accountant in any jurisdiction h_r block prepared david and amy’s and joint returns ii tenant improvement program paul graffia created the tenant improvement program in and developed and modified it in the succeeding years the purpose of the tenant improvement program was to provide commercial property owners an innovative way to finance tenant improvements with capital acquired by the program promoter in exchange for program fees and an interest in the leasehold the details of the program are not significant to this case the record contains extensive documentation of market research and legal advice paul used to develop the tenant improvement program he hired lawyers to assure the validity of his concept and to help him prepare the documents necessary to effectuate it petitioners persuaded us that they had a subjective intention to use the program to generate a profit but there is insufficient evidence to show whether the program had substantial commercial value iii pcsc pcsc is an illinois corporation created by marilynne and david which is engaged in the business of real_estate construction and improvement financing for the years in issue pcsc was a subchapter_s_corporation on the accrual_method petitioners put on no evidence--expert or otherwise--to prove the value of pcsc at any time from pcsc’s organization in until date marilynne and david were the sole shareholders of pcsc with marilynne owning and david owning in david acquired ownership of pcsc paul held himself out as a representative of pcsc for example as pcsc’s new business development manager and he also prepared the federal_income_tax returns for pcsc in thomas olson who is discussed in more detail below acquired all of david’s interest in pcsc in all three years in issue david was employed at other companies employing the burden-of-proof principles discussed below we find that david did not expend as much as hours per year working for pcsc in any of the years in issue or in preceding years iv pcsc’s attempts to exploit the tenant improvement program during the years in issue pcsc did not have a bank account any cash receipts or cash disbursements or any documented book_value and did not invoice any customers for services rendered or for any other purpose however the record shows numerous targeted marketing efforts by paul on behalf of pcsc that attempted to generate interest in the tenant improvement program although these marketing efforts did not lead to the completion of any tenant improvement projects during the years in issue paul’s work for pcsc in the years in issue laid the ground work for at least one tenant improvement project that did later come to fruition ie the market square project in zion illinois and for others that had the potential to do so through the use of the tenant improvement program or some other pcsc-guided financing_arrangement the initial stages of the market david did not testify at trial the only evidence offered to show the quantum of his activity was a purported log and supporting documents that relate to the pre-suit years however there is no evidence as to the preparation or authorship of that log nor can we assume that the backup documents actually reflect work done by david as opposed to work done by paul in his name trial witnesses other than paul showed little awareness of the involvement of david in pcsc-related work and the testimony about david’s involvement with market square did not specify the years involved and concerned a transaction that culminated well after the years in issue square project began in and pcsc became involved with the project financing in we therefore find that paul graffia was engaged under the auspices of pcsc in a bona_fide business venture entered into for profit however as we now show various of pcsc’s purported contracts lacked that same bona_fide character v royalty agreements paul and marilynne graffia executed three successive agreements providing for royalties the first had an effective date of date the second had an effective date of date and the third also had an effective date of date but was actually not executed before each of those agreements purported to give pcsc rights to use the tenant improvement program in exchange for royalty payments to paul and marilynne petitioners claim that the third agreement which was executed no earlier than and was entitled tenant improvement program franchise agreement and which we refer to as the franchise agreement was the one that was effective for the years the commissioner did not contend in the alternative that if pcsc was a for-profit activity any expenditures it made were start-up_expenditures that are not immediately deductible pursuant to sec_195 we therefore do not address this issue in issue the franchise agreement provides that paul and marilynne were due to receive royalty payments as follows marilynne graffia paul graffia dollar_figure big_number dollar_figure big_number --- dollar_figure total big_number big_number big_number as we set out below pcsc did not actually pay these royalties in cash but by deemed capital contributions in marilynne’s case and by purported forgiveness of fictitious debt in paul’s case marilynne had no material involvement in developing the program and there was therefore no business reason for her to be entitled to royalties petitioners offered no evidence--expert or otherwise--to show the value of the program or the amount of royalties that it would have warranted in an arm’s-length transaction and we find as to both marilynne and paul that the royalty agreements were fictitious that royalties were never expected or intended to be paid and that instead the royalties were intended since the franchise agreement was not created before it was not actually in effect during the years in issue petitioners claim that the franchise agreement replaced the two predecessor royalty agreements and that it more completely and accurately reflects the actual agreement between the parties that was in effect date we do not find that any of the three was a bona_fide agreement and petitioners did not persuade us that they were executed as alleged but we find that the franchise agreement did comport with petitioners’ desired tax outcomes as window dressing to add an appearance of reality to the overall arrangement and in marilynne’s case to establish her apparent basis in pcsc as we discuss below vi paul’s promissory note to thomas olson thomas olson is the president and sole shareholder of olson general contractors inc a general construction company that we refer to here as olson contractors mr olson also owns thomas holdings inc thi paul has known mr olson for over years and has worked with him on several joint business ventures petitioners contend that in their prior dealings mr olson lent or advanced money to paul but probative evidence of such loans or advances is lacking and the alleged prior loans and advances underlying paul’s note are unsubstantiated in reaching dollar_figure as the total amount supposedly due on the note the calculation sheet appended to the note adds dollar_figure for legal fees paid to siegan barbarkoff and skadin arps sic et al as of date dollar_figure for monies directly advanced to paul through dollar_figure for public storage payments dollar_figure in interest calculated pincite annually and dollar_figure for a dditional advances to paul and or marilynne in the form of taxable_income not subject_to interest charges from the 1st of date through the date hereof apart from public storage receipts there is no documentary_evidence to support the underlying advances to paul listed on the calculation sheet even the evidence substantiating the public storage payments is problematic because it states that mr olson and not paul was the lessee on the storage rental agreement so that if mr olson paid these amounts he was evidently paying his own obligation not lending or advancing anything to paul paul describes the advances of dollar_figure continued we do not so find apparently in late paul signed an undated promissory note which we refer to as the paul graffia note and an accompanying document entitled calculation of monies due thomas a olson calculation sheet the promissory note which contains no due_date payment schedule or demand date states that the undersigned maker paul graffia promises to pay to the order of thomas a olson the sum reflected on the attached calculation sheet of monies due the calculation sheet is dated date and lists amounts totaling dollar_figure paul did not make any principal or interest payments on the paul graffia note before it was canceled and we find that neither paul nor mr olson intended or expected that paul would pay the note shortly after paul executed the note to mr olson in late david graffia acquired the note from mr olson in exchange for david’s own dollar_figure note payable to the bearer hereof and david then contributed the paul graffia note to pcsc as a purported capital_contribution in early pcsc then continued and dollar_figure as arising from situations in which mr olson would make business investments and paul would work on the investment and receive wages or advances from olson’s investment but agreed to pay olson back when the ventures turned a profit which they never did there is no evidence documenting the payment or the purpose of the legal fees canceled the paul graffia note purportedly to set off royalty payments that were ostensibly due to paul for the tenant improvement program petitioners contend that david’s dollar_figure note was repaid in full however apart from a promissory note stamped paid in full there is no credible_evidence that david actually repaid mr olsen dollar_figure we find that neither david nor mr olson expected that david would pay his note and as a result we find that neither david nor pcsc had any basis in the paul graffia note vii the million-dollar notes david executed a note dated date ostensibly promising to pay to mr olson dollar_figure million plus interest no later than date and mr olson executed a note with the same date on behalf of thi ostensibly promising to pay to david dollar_figure million plus interest no later than date the notes were executed in purported fulfillment of an agreement entitled promissory note credit terms of agreement pursuant to which thi would lend our record does reflect a check from david and amy to mr olsen in the amount of dollar_figure dated date the check’s memo line states interest while it is possible to infer that this check may have reflected an interest payment on david’s note to mr olson neither david nor mr olson testified about this check given the importance of the issue and the absence of other proof to support a finding of genuine indebtedness we find the lack of testimony about the check to weigh heavily against its having any probative value with regard to the genuineness of david’s purported dollar_figure debt dollar_figure million to pcsc through david pcsc would cause the money to be made payable to thi david would contribute mr olson’s note to pcsc as a capital_contribution to pcsc and david’s shares of pcsc would be delivered and pledged to mr olson as collateral for the supposed loan no money ever changed hands as a result of the purported loans petitioners assert that david repaid dollar_figure on his dollar_figure million note which they contend was thereafter canceled and a new note was issued for the remaining unpaid balance in the amount of dollar_figure but again petitioners offer no proof of the dollar_figure partial payment except for a note stamped partially paid balance via renewal we are not persuaded that either david or mr olson expected or intended to honor these notes and find instead that they were window dressing to increase david’s apparent basis in pcsc as we discuss below viii pcsc’s facilitation agreement with olson contractors in date pcsc executed a facilitation agreement with olson contractors in the facilitation agreement pcsc agreed to give olson contractors the exclusive right to perform tenant improvement construction work for pcsc within the chicagoland franchise territory in exchange for this exclusive construction right the facilitation agreement purportedly obliged olson contractors to give pcsc most favored client-best pricing status for the construction work that was to be done and to pay pcsc a commission totaling dollar_figure payable out of olson contractors’ profits from the work generated by pcsc in addition olson contractors agreed to pay pcsc a dollar_figure guaranteed minimum payment in which would be deductible from the dollar_figure commission petitioners put on no evidence--expert or otherwise--to show that the rights purportedly granted to olson contractors were worth dollar_figure million or any other amount as we explain below the minimum payment was purportedly satisfied by a payment to paul graffia which we find did not actually occur in a year in issue and the remainder was never paid we find that paul through pcsc and mr olson through olson contractors did hope to do projects that would generate profit and that they intended to share those profits to some degree but the specific terms of the facilitation agreement were not intended by the parties to be binding ix pcsc’s expenses and returns irs account transcripts for pcsc show that pcsc reported net losses of dollar_figure for dollar_figure for and dollar_figure for these reported losses correspond to the pcsc flow-through loss deductions that were claimed by pcsc’s owners--ie marilynne who claimed losses of dollar_figure for and dollar_figure for and by david and amy who claimed losses of dollar_figure for dollar_figure for and dollar_figure for --on schedules e attached to their respective returns pcsc’s forms u s_corporation income_tax returns are not in evidence and we cannot tell what income if any or deductions made up pcsc’s claimed net losses apart from evidence of pcsc’s royalty fees and credit card expenses which we discuss below we find no evidence to support any actual or constructive pcsc expenditures that might be deductible a royalty fee payments petitioners point to the franchise agreement and their tax returns as evidence that pcsc incurred deductible royalty payments in the years in issue however there is no indication that pcsc actually made cash royalty payments to paul or marilynne in any of the years in issue instead the following occurred marilynne graffia’s royalty fee contributions in marilynne entered into an agreement with pcsc and david entitled agreement to provide capital the agreement to provide capital states in relevant part capital_contribution of stockholder marilynne stockholder hereby agrees to transfer assign and contribute to the company pcsc the first one million dollars dollar_figure in royalty fee payments made pursuant to the franchise agreement upon their payment and receipt by stockholder as paid in capital_contribution for the account of stockholder in when her dollar_figure royalty payment was due pcsc did not actually make payments to marilynne instead marilynne reported on her federal_income_tax return royalty fee income of dollar_figure almost entirely offset by pcsc’s flow-through losses that she claimed as we noted above and pcsc credited an additional dollar_figure to her capital_account pcsc’s corporate minutes reflect marilynne’s capital_contribution and that pcsc’s corresponding royalty fee obligation was discharged the same events transpired in with marilynne’s royalty fee of dollar_figure we find that her purported receipt of royalties from pcsc and her contribution of them to pcsc were fictitious means of inflating her apparent basis in pcsc to enable her to claim losses setoff of the paul graffia note as for the amounts that pcsc purportedly owed paul for royalty payments paul granted to pcsc in a document entitled loan note settlement agreement the right to set off his debt under the paul graffia note which pcsc had acquired from mr olson against that royalty obligation this settlement agreement there was a provision in the franchise agreement that prohibited pcsc from setting off royalty payments with other obligations but at trial paul testified that he waived that provision provides that dollar_figure would be set off in and dollar_figure in 2006--the total_amounts of royalties supposedly due paul did report those royalty amounts on schedule e supplemental income and loss of his income_tax returns however the royalty income was fictitious and we conclude he reported it as window dressing if pcsc claimed corresponding deductions for its supposed royalty payments to paul then just as they were fictitious income to paul they were fictitious expenditures of pcsc and any pass-through losses from pcsc that arose from those royalty deductions are unsubstantiated on his schedule c paul reported income and claimed deductions in much greater amounts associated with the purported cancellation of the paul graffia note that is he reported dollar_figure of gross_receipts ie arising from the purported cancellation of the paul graffia note and then he deducted the following supposedly related items dollar_figure of returns and allowances dollar_figure of interest - other dollar_figure of legal and professional services and dollar_figure of rent lease - other business property paul contends without any paul contends that dollar_figure due on the paul graffia note represented alleged advances to paul that he included in income in the years that they were received and therefore he contends they should be deductible on his return even if the note were genuine we hold it was not paul has offered no proof that he had included dollar_figure in income for prior years documentary corroboration that in pre-suit years he used borrowed money to pay for the deduction items but that he did not claim deductions for them in prior years because deductions for the items were suspended until his purported debt was paid we find that these expenses deducted on paul’s return were not paid in and we do not reach the question whether they were paid in any pre-suit year assignment agreement petitioners also claim that pcsc paid and that paul received royalty payments pursuant to an agreement entered into date entitled assignment of contract payments this agreement provided among other things that pcsc would assign to paul its rights to commission payments due from olson contractors which included a dollar_figure guaranteed minimum payment and that amounts paid to paul would be deemed royalty fee payments accordingly olson contractors or mr olson himself was supposedly to pay dollar_figure directly to paul to satisfy royalty fees that pcsc supposedly owed him we find that no such payment took place in any of the years in issue and we cannot tell whether pcsc reported the dollar_figure amount in its income--a necessary step before it could claim its assignment as a deduction although both paul and mr olson testified that this payment occurred neither indicated that the alleged payment was made during any of the years in issue and we can find no documentary_evidence to support an actual payment of dollar_figure by olson or receipt by paul of that amount none of paul’s returns for the years in issue ie or appear to include this alleged dollar_figure payment in income we find that pcsc made no such payment petitioners claim a second assignment by pcsc to paul occurred in in date pcsc and thi entered into a purchase and sale agreement by which pcsc purportedly sold to thi pcsc’s franchise business which entailed pcsc’s interests and obligations including alleged royalty fee obligations in the franchise agreement and facilitation agreement paul claims that pursuant to the purchase and sale agreement and the assignment agreement he received dollar_figure in royalty fees even though paul did report dollar_figure as royalties received on schedule e of his return we find no credible_evidence to support paul’s actual receipt of this dollar_figure in or again we cannot tell whether pcsc included in its reported income the supposed dollar_figure payment from thi and we find that it made no such payment to paul b credit card payments petitioners claim that david made capital contributions to pcsc in the amounts of dollar_figure in dollar_figure in and dollar_figure in in the form of credit card payments that david supposedly made on behalf of pcsc in payment of its expenses petitioners did substantiate that david incurred credit card charges in the amount claimed for but there is no evidence documenting any or credit card purchases or payments moreover especially in the absence of any testimony by david it is unclear which if any of these credit card expenditures actually reflect expenses of pcsc and which if any were actually claimed on pcsc’s returns as deductible business_expenses we do not find any deductible business_expenses of pcsc among david’s credit card charges x petitioners’ tax returns for the years in issue paul and marilynne filed separate federal_income_tax returns on form sec_1040 u s individual_income_tax_return paul prepared his and marilynne’s tax returns for the years in issue on the schedules e attached to their respective and form sec_1040 paul and marilynne each reported as royalty income amounts consistent with the terms of the franchise agreement set out above on his return paul reported dollar_figure of royalty income and petitioners have not accounted for the dollar_figure discrepancy between the dollar_figure allegedly due under the contract and the income paul reported as we have held above paul and marilynne received none of these amounts on his tax returns paul claimed nol_carryover deductions of dollar_figure for dollar_figure for and dollar_figure for marilynne also claimed nol deductions of dollar_figure for dollar_figure for and dollar_figure for paul and marilynne each attached to their separate tax returns individual schedules calculating their respective nol carryovers for and which show that the claimed losses originated in and however their returns for and are not in our record and more important there is no evidence before us to substantiate paul’s or marilynne’s prior-year losses that would have given rise to nol deductions for either of them for the years in issue david and his wife amy filed joint federal_income_tax returns h_r block prepared david and amy’s and joint returns on their return for they reported dollar_figure of capital_gain on line xi notices of deficiency and petitions on date the irs issued a notice_of_deficiency to paul for his and tax years in that notice the irs determined that paul did not have any royalty income for any of the years in issue that paul did not have gross_receipts of dollar_figure arising from the cancellation of the paul graffia note which he reported on his schedule c and that he was not entitled to any offsets or deductions that he claimed on his schedule c the irs also determined that paul was not entitled to any of the nol deductions that he claimed and that he is liable for sec_6662 accuracy-related_penalties for and the irs issued to marilynne two notices of deficiency one on date for her tax_year and a second on date for her and tax years in those notices the irs determined that marilynne did not have royalty income of dollar_figure for and dollar_figure for and that she was not entitled to claim deductions for any pcsc flow-through losses the irs also determined that for and marilynne was not entitled to claim any nol deductions and is liable for sec_6662 accuracy-related_penalties the irs issued to david and amy notices of deficiency dated date for tax_year and dated date for tax years and in which the irs determined that david and amy were not entitled to deduct any pcsc flow-through losses in addition the irs determined that david and amy received a total of dollar_figure in capital_gains ie not only the dollar_figure they reported and thus failed to report dollar_figure in capital_gain income from the sale of stock in the irs determined that david and amy are liable for sec_6662 accuracy-related_penalties for and petitioners each timely filed petitions seeking redetermination of the deficiencies determined in their respective notices of deficiency these cases have been consolidated for purposes of trial opinion i evidentiary principles a burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 the notice_of_deficiency states it is determined that your net capital_gains are dollar_figure for taxable_year as computed in schedule attached rather than dollar_figure as reported on your income_tax return for the schedule attached to the notice_of_deficiency reflected an entry of dollar_figure the same amount reported on line of david and amy’s tax_return as long-term_capital_gain and an additional entry of dollar_figure as short-term_capital_gain b lack of records sec_6001 requires that- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe emphasis added taxpayers are thus required to keep sufficient records to substantiate their gross_income deductions credits and other tax_attributes see also sec_1_6001-1 income_tax regs taxpayers are required to retain their books_and_records as long as they may become material e retention of records --the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law emphasis added sec_1_6001-1 for many of the disputed points in these cases petitioners lack records entirely the excuse that paul offers for this gap is that he says their records were among articles wrongfully discarded by a storage_facility however paul did not testify about the nature of the records nor how they came to be in the storage_facility and in a suit brought by marilynne not paul or david and mr olson against the storage_facility an appraisal of the missing items was obtained but the records do not appear among the listed items moreover petitioners allege that mr olson had custody of the stored items because they served as collateral for paul’s alleged debts to mr olson but it is hard to see why business records would have been included among items over which petitioners ceded custody to mr olson we are not persuaded that the missing records were lost by the storage_facility nor that they were ever in that facility nor that they ever existed in addition to a lack of pcsc’s own accounting_records apart from a few bank statements and records for public storage payments petitioners did not offer accounting_records from mr olson or any of his businesses that would have corroborated petitioners’ contentions about their and pcsc’s business dealings with mr olson if those contentions were correct c lack of testimony by david and marilynne for much of their case petitioners rely solely on paul’s testimony and in particular david and marilynne--who were present in court throughout the trial-- did not testify even though deductions losses and transactions particular to them are at issue here in evaluating the taxpayer’s evidence we keep in mind t he rule that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir the commissioner aptly observes in his post-trial briefs that this principle counts against petitioners in several of the matters in dispute petitioners respond as follows petitioners were without the assistance of counsel david and marilynne were not called to testify by petitioners because petitioners fully expected respondent to call them to testify whereupon petitioners could redirect and or cross examine saving the court’s time not having david and marilynne testify is the result of this negative presumption may not arise where the evidence is equally available to both parties and for this purpose testimonial evidence may be considered available to the commissioner where he could subpoena the witness to testify at trial see 134_tc_1 citing 469_f2d_1183 9th cir however the determination of the question of equal availability depends upon all the facts and circumstances bearing upon the witness’s relation to the parties and not merely upon his physical presence at trial or accessability for service of a subpoena the potential witness must be equally available both legally and practically where the taxpayers had superior knowledge of the testimony that might be expected from a witness he was not as available to the commissioner as he was to the taxpayers kean v commissioner f 2d pincite the un- called witnesses in these cases were petitioners themselves who are relatives of the other petitioner so that petitioners obviously had superior knowledge of the testimony that they could be expected to give especially since this court’s rules deliberately restrict the commissioner’s ability to depose a petitioner see rule c moreover whereas the un-called witness in jordan v commissioner t c pincite potentially could corroborate other testimony the witnesses not called at the trial of these cases could have given unique testimony about their own supposed transactions the negative presumption of wichita terminal is appropriate here ineffective legal representation resulting from petitioners not able to avail themselves of legal counsel in so saying petitioners make two distinct points lack of counsel petitioners implicitly renew their objection to the court’s refusal to allow them a continuance in these cases to enable them to hire counsel however the cases had previously been continued three times and petitioners did have counsel who previously withdrew from the case and who had replaced prior counsel who had also withdrawn we concluded that petitioners had been given sufficient opportunity to hire counsel and that a further continuance was not likely to result in their actually being represented by counsel at any trial scheduled anytime in the near future as we stated in our order of date while a self-represented petitioner would often prefer to be represented by counsel more than half of this court’s petitioners represent themselves at trial this court is therefore experienced with the difficulties that such self-represented petitioners face and is accustomed to helping them acclimate themselves to the courtroom and its procedures moreover we note that mr graffia is the principal spokesman for the petitioners and that his filings show him to be a literate organized and articulate person the absence of counsel is not a compelling reason to delay this case--especially where two attorneys have withdrawn because of disagreements between counsel and clients we see no reason to assume that a third attorney would fare any differently moreover since mr graffia emphasizes his declining health we infer that a later trial may be more problematic for mr graffia not less and we are therefore all the more disinclined to delay the trial in this case petitioners’ lack of counsel does not alter the burden_of_proof in these cases nor the appropriateness of drawing negative inferences from the silence of two of the petitioners expectation of the commissioner’s calling the witnesses if it is true that petitioners fully expected respondent to call them to testify then that expectation unaccountably survived the court’s warning to the contrary at the conclusion of the first day of trial the following exchange occurred the court w e must finish this on thursday morning petitioners we’ll finish the testimony of mr paul graffia and then will petitioners be calling themselves as witnesses mr david graffia will you be testifying mr d graffia i’m not sure at this point the court all right marilynne graffia will you be testifying mrs m graffia i’m not sure either mr p graffia we’re not sure the court all right of course the chance exists that if you do not call yourselves as witnesses that respondent has the p re rogative of doing that mr p graffia sure when trial resumed and paul concluded his testimony petitioners stated they had no other witnesses to call they explained that instead they would be content to cross-examine david and marilynne after the commissioner called them as witnesses the court warned them as follows the court all right let me explain a couple of risks that you face mr p graffia okay thank you sir the court if you decide we won’t call them and you say petitioner rests that means that you have put on your case and you’re done you face the risk that at that point respondent says respondent rests and then if there was information you needed to get on through these other witnesses you didn’t put it on that’s one risk that you face emphasis added the court then addressed another risk --ie that petitioners’ cross-examination of witnesses could not exceed the scope of the commissioner’s direct examination but because the commissioner then agreed that he would not assert objections about the scope of cross-examination the court then stated the court oh well then that is not a risk and they will not object that your questions in cross go outside the scope of the direct do you understand what i’m saying mr p graffia yes sir one second please the court i’ll be glad to explain it again ms m graffia that’s all right the court okay mr p graffia your honor we will not be calling any further witnesses at this time nonetheless paul did resume the witness stand without objection to substantiate and comment on an additional exhibit after which the court asked-- the court do you have any other evidence that you wish to offer mr p graffia no your honor the court then i’d like to hear you tell me the petitioners rest mr p graffia petitioners rest your honor the court all right respondent ms carbone your honor respondent is not going to call any witnesses petitioners made no response to counsel’s statement that respondent would call no witnesses to inform the parties’ posttrial briefing of the cases the court then made preliminary observations about some of the evidence including the following i just note that neither mrs marilynne graffia nor mr david graffia testified and all we have is rather summary testimony about their involvement from other witnesses chiefly mr graffia we have a principle in evaluating evidence for which the case that we usually c ite is wichita elevator sic that says that where a party has the burden_of_proof on a point and they put on inferior evidence not the best evidence t hen we infer that if they’d put on the best evidence the facts might not have been in their favor if the facts about joe are important to the case and you don’t put on the testimony of joe it makes it sound like maybe they didn’t want joe to testify because it wouldn’t have been so hot anyway that principle is at work in evaluating testimony and so it’s relevant to my consideration of that issue i think there can be no plausible suggestion that petitioners were lulled into expecting that the commissioner would call david or marilynne as witnesses nor that petitioners were not warned that failing to call david and marilynne might work against petitioners’ case rather petitioners made their own tactical judgments after being explicitly warned ii disregarding fictitious arrangements we have found that the critical agreements underlying petitioners’ position--ie the royalty agreements between pcsc and paul and marilynne paul’s dollar_figure promissory note to mr olson and david’s dollar_figure promissory note given to mr olson and david’s and mr olson’s reciprocal dollar_figure million notes--were not bona_fide but were shams w e define ‘sham in substance’ as the expedient of drawing up papers to characterize transactions contrary to objective economic realities and which have no economic significance beyond expected tax benefits 85_tc_332 see also 435_us_561 the court_of_appeals for the seventh circuit to which an appeal would be taken in this case reviewed an instance in which the tax_court concluded that transactions were shams lacking economic_substance and held that the question whether a contract is a sham is ‘essentially a factual determination ’ 845_f2d_746 7th cir quoting 631_f2d_642 9th cir aff’g 66_tc_1024 aff’g 85_tc_127 petitioners failed to put on a persuasive showing that they entered into these agreements in good_faith intending to be bound by them notwithstanding the reference in 845_f2d_746 7th cir aff’g 85_tc_127 to shams lacking in economic_substance the same court later characterized forseth as a case in which there are no transactions 861_f2d_494 7th cir aff’g 87_tc_1087 --ie as if forseth had involved sham in fact rather than sham in substance however yosha sustained the tax court’s finding that a transaction really occurred but has no economic_substance characterizing it as a finding that is not clearly erroneous id thus the court_of_appeals for the seventh circuit evidently treats both shams in fact and shams in substance as factual issues and expecting to have to honor them on the contrary these agreements and the circumstances surrounding them bear indicia of being shams family members and friends may enter into bona_fide agreements that will be legally binding but agreements between related parties may call for close scrutiny in order to assure that they ought to be respected bhatia v commissioner tcmemo_1996_429 close scrutiny of transactions between taxpayers and their controlled corporations when family members paul marilynne and david allege agreements between and among themselves and pcsc owned by marilynne and david and their friend mr olson they invite such scrutiny--and cannot bear up under it the royalty agreements which were between pcsc owned by david and marilynne and marilynne and paul provided not for commissions but rather for substantial set annual fees for_the_use_of a program that had no demonstrated profit potential and these agreements thus reveal a pronounced absence of arm’s length dealing falsetti v commissioner t c pincite citing 64_tc_752 aff’d 544_f2d_1045 9th cir --especially with regard to marilynne who had no role at all in the development of the program the supposed obligations canceled each other out ie paul executes a note but it is ultimately offset by supposed royalties david and mr olson exchange dollar_figure million notes see kaplan v commissioner tcmemo_2005_218 petitioner purportedly would have owed the new corporation dollar_figure which would have been exactly offset by the dollar_figure that the new corporation purportedly would have owed petitioner these circumstances further denote ‘the inherent lack of substance in the loans ’ quoting oren v commissioner tcmemo_2002_172 aff’d 357_f3d_854 8th cir the presence of deferred debt that is in substance or in fact not likely to be paid --ie virtually all of the debts at issue here-- is an indicium of lack of or exaggeration of economic_substance 90_tc_908 see also 137_tc_46 the taxpayer has not made an economic outlay however if the lender is a related_party and if repayment of the funds is uncertain f actors demonstrating that the debt was sham and not genuine are no arm’s-length negotiations occurred between the parties the loan did not require security guaranty or collateral the note did not state when interest had to be paid the obligor made no payment on the loan for a significant period gurdin v commissioner t c memo 1987-69--factors present in whole or in part with each of the debts at issue here as the court_of_appeals for the seventh circuit has explained the freedom to arrange one’s affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look behind the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly 765_f2d_643 7th cir aff’g 80_tc_955 when we take that look behind the graffias’ papers we find no economic reality iii royalty fee income cash_basis taxpayers such as paul and marilynne must include amounts in their income when those amounts are actually or constructively received c f_r sec_1_451-1 income_tax regs see 281_us_376 income that is subject_to a man’s unfettered command and that he is free to enjoy at his own opinion may be taxed to him as his income whether he sees fit to enjoy it or not petitioners argue that paul actually received some royalty payments from pcsc and that paul and marilynne constructively received the remainder of the royalty income from pcsc the commissioner responds although this contention results in taxable_income to petitioners petitioners make this contention to support their position that pcsc as payor was entitled to deduct those royalty payments and that the losses they generated were continued that pcsc lacked the funds to make any royalty payments to paul or marilynne and that they did not actually or constructively receive the royalty income the commissioner is correct a actual receipt petitioners contend that paul actually received royalty payments of dollar_figure and dollar_figure from mr olson or his companies but they point to no cash check or bank transfer effectuating those payments they argue that actual receipt happened when pcsc assigned to paul its interests in contracts with mr olson ie pcsc’s facilitation agreement with olson contractors and the purchase and sale agreement with thi however as we noted above there is no proof that pcsc included these amounts in income before deducting them as payments to paul there is no evidence documenting paul’s receipt of these funds and there is no evidence that mr olson made the alleged payments during the years in issue thus we conclude that paul did not actually receive dollar_figure or dollar_figure in royalty fees from mr olson or his companies continued then properly passed through to marilynne and david and that marilynne’s contribution of royalties back to pcsc increased her basis in pcsc and entitles her to deduct the passed-through losses we discuss those corollary issues below petitioners also contend that paul received dollar_figure in royalty payments when pcsc canceled paul’s note in to setoff royalty payments due him for and and that this cancellation income was reported on paul’s schedule c while it is possible for the setoff of a debt to result in income either as a form of a payment due or discharge_of_indebtedness income under sec_108 see 82_tc_638 neither would be appropriate in this case because we conclude for the following reasons that the note paul executed in favor of mr olson was not genuine indebtedness the parties contend that mr olson advanced some compensation to paul as they worked on deals together and that paul was to repay these amounts from profits that they hoped the deals would generate any such arrangement was not documented and we are not convinced that they ever agreed to it even if we credit their story however mr olson’s alleged transfers to paul were not made at arm’s length did not comport with normal business practice and were not treated as loans either by mr olson or by paul until well over years later when they were ostensibly memorialized in the note paul executed paul did not make any principal or interest payments on the debt before it was canceled and the debt did not have a fixed due_date see 925_f2d_180 7th cir aff’g tcmemo_1989_393 moreover the conditional nature of paul’s supposed obligation adds additional support to our conclusion an obligation is less likely to be a true debt if it will be repaid only from the profits of a business 81_tc_77 citing 52_tc_367 aff’d 451_f2d_173 9th cir mr olson was supposedly to be repaid when the ventures turned a profit which they never did the note paul executed in did not recharacterize the conditional obligation which we find to be the most that the parties may have intended into a genuine indebtedness accordingly paul should not have included income from cancellation of the paul graffia note on his schedule c see 103_tc_90 aff’d 71_f3d_877 5th cir petitioners make no other contentions regarding paul or marilynne’s actual receipt of royalty payments accordingly we conclude that neither paul nor marilynne actually received royalty payments in cash or property b constructive receipt petitioners also contend that royalty payments were constructively received by paul and marilynne when the payments became contractually due to them and that constructive receipt cannot be defeated by pcsc’s mere lack of ready funds citing sainte claire corp v commissioner tcmemo_1997_171 aff’d without published opinion sub nom boccardo v commissioner 164_f3d_629 9th cir sec_1_451-2 income_tax regs describes the doctrine_of constructive receipt as follows income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions whether a taxpayer constructively received income is essentially a question of fact 292_us_210 see also 50_tc_602 there is no constructive receipt if the payor lacks the funds to make the payments that are due 50_tc_702 wise v commissioner tcmemo_1997_135 however as petitioners contend there may be constructive receipt of an amount due the taxpayer where a debtor who is experiencing a lack of ready cash has the ability to borrow the funds necessary for payment but pcsc’s financial situation is easily distinguishable from that of the obligor in sainte claire corp who had a net_worth of over dollar_figure million had substantial income and had a ready ability to borrow the funds necessary to satisfy his obligation pcsc’s situation on the other hand--no bank account no cash no book_value and no paying customers--is more like that of the obligor in 47_tc_75 aff’d 386_f2d_510 2d cir where nonpayment of amounts due was the result of the obligor’s stringent cash position and the unpaid amounts were consequently held not constructively received by the obligees on the evidence before us we find that pcsc did not have enough funds and was not in a position to borrow sufficient outside funds in an arm’s-length transaction to satisfy its royalty obligations on the basis of those findings we conclude that neither paul nor marilynne constructively received royalty fees due from pcsc as a result the fees are not includable in their gross_income for or dollar_figure the commissioner amended his answer to include the alternative contention that if pcsc was engaged in a trade_or_business for profit as we hold it was in part iii a below then the royalties should be taxable_income to paul and marilynne however since we find that the royalties were fictitious we do not continued iv pass-through of pcsc losses petitioners contend that david and marilynne in their capacity as s_corporation shareholders are entitled to deduct their respective shares of pcsc losses for the years in issue see sec_1366 in order to be entitled to flow- through deductions for losses attributable to pcsc marilynne and david must show a that pcsc was a business entered into for profit b that the shareholders materially participated in pcsc’s activities c that pcsc in fact incurred losses and d that the shareholders had bases in pcsc equal to the amount of the losses claimed as we explain below petitioners succeed in establishing the first of these prerequisites and marilynne succeeds at the second but they fail at showing the remainder a pcsc’s trade_or_business a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 however a taxpayer generally may not deduct expenses_incurred in connection with a hobby or other nonprofit activity to offset taxable_income from other sources sec_183 sec_183 defines an activity not engaged in for continued sustain this alternative contention profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity constitutes a trade_or_business within the meaning of section 162--and it escapes the limitation of section 183--if the taxpayer’s actual and honest objective is to realize a profit 62_f3d_356 11th cir aff’g in part rev’g in part tcmemo_1993_519 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1 a income_tax regsdollar_figure the commissioner contends that pcsc was not a business entered into for profit therefore deductions relating to its losses should be disallowed whether sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation at least five of these factors--ie number sec_1 and 9--are plainly in petitioners’ favor and the commissioner’s contentions to the contrary focus on marilynne and david and ignore paul’s substantial work petitioners through pcsc engaged in construction_project financing with the requisite objective of making a profit is one of fact to be resolved on the basis of all the surrounding facts and circumstances 77_tc_1326 sec_1_183-2 we have found that pcsc was seriously active in real_estate development and financing and had a genuine profit_motive although paul was not an owner of pcsc he acted as its agent with the express authorization of pcsc’s owners paul’s wife and his son and he and they clearly hoped and intended for pcsc to be profitable although pcsc was not profitable during the years in issue paul developed an expertise in construction financing including tenant improvement financing and the work that he did during the years in issue laid the groundwork for the later successful competition of market square project in zion illinois and for other development projects that had a possibility of coming to fruition the royalty agreements that purported to transfer to pcsc the rights to the tenant improvement program were fictitious but the graffia family’s collective intention to make money through pcsc was not accordingly we conclude that pcsc was a business engaged in for profit b deductions underlying pcsc’s losses in order to deduct losses passed through to them from pcsc petitioners must establish inter alia that pcsc in fact incurred the claimed losses of dollar_figure in dollar_figure in and dollar_figure in see burke v commissioner tcmemo_1995_608 petitioners have not explained how those reported losses were calculated or indicated which pcsc deductions might account for them and the only evidence of pcsc expenses that potentially could be deductible relates to royalty payments and credit card expenses which we now discuss pcsc’s royalty expenses for three related reasons pcsc could not properly deduct the royalty expenses underlying its claimed losses first petitioners simply failed to substantiate the deductions the royalty agreements that supposedly generated the royalties were fictitious and no royalties were in fact paid second pcsc lacked sufficient basis in the paul graffia note to support the deduction pcsc deducted dollar_figure as royalty expense in each of and not as the result of claiming to pay cash in that amount but rather as the supposed result of cancelling paul’s note in that amount the royalty deductions therefore depend on pcsc’s basis in paul’s note pcsc claims that its basis in paul’s note is dollar_figure because david acquired it for his own note in that amount thus giving david a basis of dollar_figure in paul’s note and then contributed it to pcsc which took a carryover of that basis since we find that both notes did not evidence genuine indebtedness they will not yield any basis to support pcsc’s deductions kaplan v commissioner tcmemo_2005_218 basis not increased by a purported loan that involved no actual economic outlay third as a timing matter sec_267 bars pcsc’s deductions for the years in issue generally an accrual-method taxpayer like pcsc may deduct ordinary and necessary business_expenses in the tax_year that all events have occurred that establish the fact of the liability the amount of the liability is set and economic_performance has occurred with respect to the liability sec_1 c ii a income_tax regs however when those business_expenses are owed to a related cash-basis taxpayer sec_267 provides that an accrual- basis taxpayer may deduct them only in the tax_year that the amount_involved is includable in the gross_income of the cash-basis payee both paul and marilynne are related to pcsc for purposes of sec_267 see sec_267 c e pcsc uses the accrual_method of accounting paul and marilynne use the cash_method_of_accounting as we concluded above the royalty fees ostensibly due from pcsc to paul and marilynne were not includable in paul’s or marilynne’s gross_income for or thus pursuant to sec_267 the royalty fees would not be deductible to pcsc for any of those years credit card expenditures a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 a taxpayer however must maintain records sufficient to substantiate his claimed deductions see sec_6001 sec_1_6001-1 petitioners’ evidence with regard to pcsc credit card expenses_incurred on david’s credit card is limited to a year-end statement that is marked with handwritten notes totaling the expenditures that petitioners claim to be attributable to pcsc the alleged pcsc expenses are commingled with hundreds of other transactions listed on the statement some of which appear personal and others of which are evidently related to another business in which david had an interest we have no reliable way of determining which particular credit card purchases may have been for pcsc or determining the business_purpose for those particular purchases nor even for determining the purchases for which pcsc claimed deductions there is no evidence with regard to any or credit card purchases or payments the substantiation here is inadequate to support sec_162 business_expense deductions accordingly to the extent pcsc attempted to deduct amounts charged to david’s credit card those deductions are not allowed to pcsc for or we can find no other evidence to support any other pcsc deductions for or since no allowable deductions have been established for pcsc for or petitioners have failed to carry their burden to prove that pcsc incurred tax losses in any amounts for those years accordingly the entirety of marilynne’s and david’s deductions for their respective shares of pcsc’s losses are unsubstantiated our analysis could end there but we briefly address the remaining prerequisites that petitioners had the burden to satisfy c shareholders’ material_participation sec_469 generally disallows the current deduction of any passive_activity_loss a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 sec_1_469-5t temporary income_tax regs fed reg date it is clear that paul was regularly continuously and substantially engaged on behalf of pcsc in attempting to enter into development and financing deals during the years in issue and in preceding years but since his wife marilynne and his son david were the pcsc shareholders who claimed the loss deductions on their tax returns it is their status that matters and the irs contends that neither marilynne nor david materially participated in pcsc especially in light of the fact that neither of them testified the record does not show a substantial quantum of pcsc activity by either of them during the years in issue as for marilynne however petitioners’ principal contention is that paul’s activity is properly attributed to her under sec_1_469-5t temp income_tax regs participation of spouse in the case of any person who is a married individual within the meaning of sec_7703 for the taxable_year any participation by such person's spouse in the activity during the taxable_year without regard to whether the spouse owns an interest in the activity and without regard to whether the spouses file a joint_return for the taxable_year shall be treated for purposes of applying sec_469 and the regulations thereunder to such person as participation by such person in the activity during the taxable_year paul’s participation is thus treated as participation by marilynne and her participation was therefore material as for david we have found that he maintained full-time employment outside of pcsc and that it was paul not david who performed substantially_all petitioners made this contention as early as their first pretrial memorandum filed in date and repeated it at trial at which paul testified that marilynne was a spousal activity participant and in both of their post-trial briefs the commissioner has never answered or even addressed this contention or paragraph f of the regulation of pcsc’s activities during the years in issue we have found that david did not expend as much as hours per year working for pcsc in any of the years in issue or in preceding years we conclude that he has not satisfied any of the standards in sec_469 or sec_1_469-5t for material_participation in pcsc and david’s deductions for losses from pcsc are disallowed for the years in issue under sec_469 to the extent they exceed income from his passive activities d shareholders’ basis a shareholder’s initial basis in his stock corresponds to the cost of the stock plus capital contributions secs 213_f3d_1324 11th cir rev’g tcmemo_1999_38 neither david nor marilynne substantiated an amount_paid as the initial cost of the stock and to establish basis both of them depend on showing subsequent contributions of capital--as to which neither of them testified petitioners argue that marilynne’s contribution of capital was her ostensible assignment of royalties likewise petitioners argue that david’s main contributions of capital were his contribution of paul’s note for dollar_figure which david acquired by trading his own equivalent note and his exchange of his dollar_figure million note for thi’s dollar_figure million note however we have found these transactions to be fictitious because the notes did not result in any real change in the economic situations of the parties the notes did not establish any basis in the pcsc stock for david or marilynne see kaplan v commissioner tcmemo_2005_218 basis not increased by a purported loan that involved no actual economic outlay david also contends that he made credit card expenditures on pcsc’s behalf that increase his basis in pcsc and it is true that an outlay by a stockholder in behalf of his corporation absent any fixed obligation for repayment is generally regarded as a contribution_to_capital which should be added to the basis of his stock 40_tc_961 however because david failed to substantiate the business_purpose of his credit card expenditures--ie because he failed to show that he did in fact make expenditures on pcsc’s behalf--the factual predicate for his contention is simply absent see kaplan v commissioner tcmemo_2005_218 petitioner bears the burden of proving that he incurred the claimed expenses that they were paid to protect or enhance the value of his investment and that they were contributions to capital consequently neither shareholder could claim any loss deductions derived from pcsc 103_tc_501 v nol_carryover deductions paul and marilynne assert that they were each entitled to deductions for and of nol carryovers from and in general a taxpayer is entitled to deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and nol carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs paul and marilynne both bear the burden of establishing the existence of nols in prior years and the amount that may be carried forward to the years in issue see rule a 115_tc_605 we have jurisdiction to consider such facts related to closed years that are not directly in issue to the extent that those facts may be relevant to our redetermination of tax_liabilities for the years that are before the court see sec_6214 105_tc_324 although both paul and marilynne filed with their returns schedules calculating their nol carryovers for and these are merely statements of their claims and do not establish the correctness of the facts stated therein see 71_tc_633 neither paul nor marilynne offered any evidence to substantiate their alleged losses in and that gave rise to the nol_carryover deductions they presently claim for the years before us they did not even offer into evidence their and returns which might have shown at least generally the origin and nature of the supposed losses accordingly they have failed to substantiate their respective nol carryovers and are not entitled to claim any nol deductions for the years in issue petitioners argue that because the loss-generating years are closed years the irs is barred by the statute_of_limitations from disallowing the nol deductions this argument is without merit if the loss-generating prior years are closed for purposes of the statute_of_limitations sec_6501 then for those years that statute bars the assessment of tax but does not bar adjustments or disallowances that eliminate the loss and that eliminate nol deductions in other open years for the years in issue the period of limitation for assessments is still open because of the irs’s issuance of the notice_of_deficiency and petitioners’ commencement of these cases see sec_6503 and if petitioners cannot show the existence of prior-year losses that can be carried into these years then the disallowance of the nol deductions in these years must be sustained and the resulting deficiencies must be determined petitioners suggest that nols may be disallowed notwithstanding the years’ being closed only in a circumstance where the taxpayer seeks a refund of tax but there is no such rule see cluck v commissioner t c pincite the commissioner may recompute a taxpayer’s taxable_income or loss for a year in which the statute_of_limitations would otherwise bar assessment in order to redetermine the amount of the nol deduction claimed in an open_year 40_tc_774 vi paul’s schedule c expenses paul contends that he is entitled to the following deductions and offsets that he claimed on a schedule c attached to his return dollar_figure for rent lease - other business property dollar_figure for legal and professional services dollar_figure for interest - other and dollar_figure for returns and allowances however there is no evidence that in paul paid any of the actual expenses he reported on his schedule c paul argues this is because the expenses were actually paid_by mr olson dating back to but were suspended until paul repaid mr olson paul claims that the expenses were deductible to him in when pcsc discharged the paul graffia note which was originally given to mr olson because the expenses were then deemed paid_by paul paul’s argument is without merit first we have already concluded that the paul graffia note did not evidence a genuine indebtedness so its cancellation is a nonevent for tax purposes second even if the debt was genuine it is well settled that expenses of a cash_method taxpayer are deductible in the year in which the expense is paid even though paid with borrowed funds and the deduction may not be postponed to the year in which repayment of the borrowed funds is made see 75_f2d_962 8th cir 11_tc_864 accordingly paul is not entitled to the schedule c deductions or offsets that he claimed vii unreported income the commissioner contends that david and amy had dollar_figure of capital_gain income in from the sale of stock or bonds but reported only dollar_figure on their federal_income_tax return david and amy did not testify on this issue and they offered no other evidence to challenge the irs’s determination that david and amy realized but did not report the additional dollar_figure of capital_gain income in in their brief they stress that on their tax_return they did report capital_gain of dollar_figure--a fact not inconsistent with but rather presumed in the notice of deficiency--but they point to no evidence testimonial or documentary to dispute their receipt of the additional gain of dollar_figure in the absence of any evidence we cannot say that they made a showing that the determination was without any rational foundation cf 823_f2d_1091 7th cir accordingly we sustain the irs’s determination on this issue viii accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 a substantial_understatement by definition an understatement of income_tax for an individual is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the notices of deficiency show that for each of the years in issue paul’s and david and amy’s understatements will exceed both dollar_figure and of the tax required to be shown accordingly the commissioner has met his burden of production b negligence the notices of deficiency issued to marilynne show that understatements of her tax is less than dollar_figure in each of the years in issue ie they are not substantial understatements however the commissioner asserts that marilynne is liable for sec_6662 accuracy-related_penalties because her underpayments of tax were attributable to her negligence with regard to the rules or regulations for purposes of sec_6662 the term negligence includes a failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 it also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs as we noted above taxpayers are required to retain their books_and_records so long as the contents thereof may become material in the administration of any internal revenue law in these cases records substantiating the alleged nols from and became material for the years in dispute when marilynne deducted such nols on her returns because the pcsc pass-through deductions that marilynne wrongly claimed were almost exactly offset by the fictitious royalty income she reported marilynne’s understatements are attributable almost entirely to her claimed nol deductions generated in and but when those and records became material to her dispute as to and she failed to keep adequate books_and_records and to properly substantiate those nol deductions we find her negligent in this failing c defenses although otherwise liable for the accuracy-related_penalty a taxpayer may avoid the liability if he successfully invokes one of three other provisions which we briefly consider first sec_6662 provides that an understatement may be reduced where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement there is no authority that would warrant paul’s marilynne’s or david and amy’s positions second sec_6662 provides that an understatement may be reduced where the relevant facts affecting the item’s treatment were adequately disclosed on his tax_return and the taxpayer had a reasonable basis for his treatment of that item these criteria are not met here third sec_6664 provides that if the taxpayer shows first that there was reasonable_cause for a portion of an underpayment and second that he acted in good_faith with respect to that portion then no accuracy-related_penalty shall be imposed with respect to that portion whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs petitioners’ brief argues but marilynne did not testify that paul and marilynne exercised diligent care in conforming their conduct and tax treatment with pertinent statutes and regulations we cannot say that paul or marilynne has proved either good_faith or reasonable_cause they both failed to show that they kept adequate books_and_records to substantiate their respective nol deductions nor has paul shown adequate_records to substantiate any of the other deductions he claimed for the years in issue paul prepared both his and marilynne’s returns for the years in issue but petitioners made no showing that in so doing paul relied on documentation adequate to substantiate the deductions he and marilynne claimed on their returns accordingly the irs’s determinations with regard to paul’s and marilynne’s accuracy-related_penalties under sec_6662 are sustained similarly petitioners’ brief argues that david and amy exercised diligent care in conforming their conduct and tax treatment with pertinent statutes and regulations even though david and amy hired an independent tax professional to prepare their returns we cannot say that david and amy have shown good_faith or reasonable_cause david and amy have failed to show that they kept adequate books_and_records or provided their return preparer with records to substantiate pcsc’s deductions that flowed through to their returns in fact they made no showing whatsoever as to the information that they provided to their return preparer nor as to any advice that the return preparer gave to them moreover the fictitious nature of david’s indebtedness to support his purported basis in pcsc is inconsistent with a taxpayer’s acting in good_faith accordingly the irs’s determinations with regard to david and amy’s accuracy- related penalties under sec_6662 are sustained because we have sustained in full the adjustments that the irs made in its notices of deficiency decisions will be entered for respondent
